ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This action involved the construction of a will made by one Martin Whelan, Sr. In the will the testator devised a farm to his son Martin and devised that if Martin should die without issue the farm should go to “the Bishop of Diocese of Columbus” on certain conditions. Martin, Jr., survived his father and died without issue. Held:
In a devise like the one under consideration where no individuals are named and the devise is to a'religious officer or board by official description, the presumption is that the devise is one for religious purposes. So far as the one in this case is a religious devise it falls within the provision of 10504 GC. and must therefore be declared invalid.